DETAILED ACTION
	In Appeal Brief filed on 08/27/2021 Claims 1, 3- 4, 6- 8, and 10- 23 are pending. Claims 10- 20 are withdrawn based on restriction requirement. Claims 1, 3- 4, 6- 8, and 10- 23 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 3- 4, 6- 8, and 21- 23 are directed to an allowable product (see Examiner’s amendments below). Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10- 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/25/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bruce Wolstoncroft on 10/21/2021.

The application has been amended as follows: 
1.	A sealing assembly for sealing a bundle of wires comprises: 
a first sheet formed of a meltable sealant material; 
a second sheet disposed above the first sheet, the second sheet formed of a second sealant material and includes a thermally conductive material; 
a third sheet disposed above the second sheet formed of the sealant material wherein the third sheet defines a plurality of teeth on a top surface that define valleys there between for controlled placement of one or more wires of the bundles of wires wherein the thermally conductive material extends from the second sheet into at least some portions of the plurality of teeth; and 
a cover that can be disposed around, wherein when the bundle of wires is overlaid in a first direction on the assembly, the assembly is wrapped in a second direction that is generally perpendicular to the first direction to thereby surround the wires, and the cover is disposed around the wrapped assembly and the bundle of wires,
the second sheet facilitates thermal energy distribution of applied heat throughout the assembly to thereby lower a viscosity of the meltable sealant material to a point at which the meltable sealant material melts to fill voids between the bundle of wires, and the cover maintains the meltable sealant material between the wires, 
wherein the first meltable sealant material includes a crosslinking agent to cause the sealant to undergo a change in viscosity characteristics when heated to a curing temperature such that the viscosity of the first meltable sealant material is initially less than about 100 Pa*s at the curing temperature and then changes to a viscosity of greater than about 1000 Pa*s at the curing temperature after crosslinking has occurred,
wherein the thermally conductive material comprises a metal.

6.	(Canceled)

7.	The sealing assembly according to claim [[6]] 1, wherein the first and third sheets further comprise a third sealant along edges of the first and third sheets that are parallel with the second direction in which the assembly is wrapped, wherein a viscosity of the third sealant is greater than a viscosity of the meltable sealant to thereby inhibit the meltable sealant from escaping from end sections of the wrapped assembly while heat is applied to the assembly.

10.	A method for sealing a bond of wires comprises: 
	a sealing assembly comprising:
a first sheet formed of a sealant material; 
a second sheet disposed above the first sheet, the second sheet includes a thermally conductive material; 
a third sheet disposed above the second sheet formed of the sealant material wherein the third sheet defines a plurality of teeth on a top surface that define valleys there between for controlled placement of one or more wires of the bundles of wires, wherein the thermally conductive material extends from the second sheet into at least some portions of the plurality of teeth; and 
overlaying the bundle of wires on the first sheet in a first direction; 
wrapping the sealing assembly and bundle of wires together in a second direction that is generally perpendicular to the first direction; and 
applying heat to the wrapped sealing assembly, wherein the second sheet facilitates uniform thermal energy distribution of applied heat throughout the sealing assembly to thereby uniformly melt the sealant material and thereby fill voids between the wires,
wherein the thermally conductive material comprises a metal.

12.	The method according to claim 11, wherein viscosity properties of the second sealant material are different from viscosity properties of the 

13.	The method according to claim 10, wherein the 

14.	(Canceled)

17.	The method according to claim 10, wherein the first and third sheets further comprise a third sealant along edges of the first and third sheets that are parallel with the longitudinal direction in which the assembly is spirally rolled, wherein a viscosity of the third sealant is greater than a viscosity of the 

Allowable Subject Matter
Claims 1, 3- 4, 7- 8, 10- 13, and 15- 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a sealing assembly comprising: a first sheet formed of a sealant material; a second sheet disposed above the first sheet, the second sheet includes a thermally conductive material; a third sheet disposed above the second sheet formed of the sealant material wherein the third sheet defines a plurality of teeth on a top surface that define valleys there between for controlled placement of one or more wires of the bundles of wires, wherein the thermally conductive material extends from the second sheet into at least some portions of the plurality of teeth, wherein the thermally conductive material comprises a metal as recited in claims 1 and 10.
The closest references, USP 5378879 (“Monovoukas”), teaches a sealing assembly having a sheet with teeth (Fig. 2A) and where metal flakes are disposed throughout the sealing assembly (Col. 4 lines 57- 65, Col. 11 lines 3- 8). However, Monovoukas nor the prior art teach or suggest a sheet comprising a metal, where that metal of the sheet extends into the teeth defined by a separate sheet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744